DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Harris on 6/2/2021.
	Claims 1-8 are canceled. 

Claim 9: A method for expanding a nasal passage of a patient to facilitate nasal breathing and air flow, comprising the steps of:
providing an implant comprising a support material forming an elongate central support member having a plurality of spaced-apart, angled barbs positioned along a surface of the central support member along 
inserting a needle through 
 inserting a tunneling device into the pilot hole to provide a portal or sheath for insertion of the implant; 
introducing the implant through the tunneling device into the pilot hole to engage with 
terminating insertion of the implant adjacent to the nasal bone of the patient or spaced apart from the nasal bone a predetermined distance; and
applying pressure to the implant while compressing the ligament so as to engage and retain the 

New Claim 12 has been added: The method of claim 9, wherein the central support member comprises a generally cylindrical linear member that supports the plurality of barbs on opposite sides of the central support member, such that barbs are angled inwardly toward the anchor point and positioned on opposite lateral sides of the central support member; and
wherein the central support member comprises a first region to one side of the anchor point and a second region to the opposite side of the anchor point, where the barbs are angled with a hypotenuse extending from an apex on the surface of the central support member upwardly and away from the surface of the central support member toward the anchor point.

New Claim 13 has been added: The method of claim 9, wherein the plurality of barbs are positioned on opposite sides or surfaces in a staggered configuration such that a first or reference barb of the plurality of barbs on one side of the central support member does not have an oppositely disposed second barb on the other side of the central support member.
 New Claim 14 has been added: The method of claim 9, wherein the plurality of barbs are in a paired configuration such that the barbs are positioned on opposite sides or surfaces, with a first or reference barb of the plurality of barbs on one side of the central support material has an oppositely disposed second barb of the plurality of barbs on the other side of the central support material, such that pairs of barbs extend in spaced apart pairs along the length of the central support member, disposed on opposite sides of the central support member.
New Claim 15 has been added: The method of claim 9, wherein the barbs extend in a linear array or line from the anchor point, out to a distal end of the central support member.  
New Claim 16 has been added: The method of claim 15, wherein the barbs terminate a predetermined distance from the distal end of the central support member, or may extend to the distal end.
New Claim 17 has been added: The method of claim 9, wherein the support material of the implant comprises a dissolvable material such as polydiaxanone (PDO) or polylactic acid (PLA).
New Claim 18 has been added: The method of claim 9, wherein the support material of the implant comprises a non-dissolvable material such as nylon or other such material.
New Claim 19 has been added: The method of claim 9, wherein the implant is selected to be either malleable, rigid, or flexible.

Allowable Subject Matter
Claims 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose the necessary steps of inserting a needle through a lower lateral cartilage of the patient to form a pilot hole for insertion of the implant, the pilot hole extending inwardly through the lower lateral cartilage along a lining of the nasal passage toward a nasal bone; inserting a tunneling device into the pilot hole to provide a portal or sheath for insertion of the implant; introducing the implant through the tunneling device into the pilot hole to 
The prior art of record of Gonzales (US Pub No. 2011/0251634) discloses everything in claim 9 including an implant (100) (Figure 1) for facilitating nasal breathing that comprises a support material forming an elongate central support member (120) having a plurality of spaced-apart, angled barbs (130) positioned along a surface of the central support member along a length of the central support member but fails to disclose the necessary steps of inserting a needle through a lower lateral cartilage of the patient to form a pilot hole for insertion of the implant, the pilot hole extending inwardly through the lower lateral cartilage along a lining of the nasal passage toward a nasal bone; inserting a tunneling device into the pilot hole to provide a portal or sheath for insertion of the implant; introducing the implant through the tunneling device into the pilot hole to engage with a ligament extending alongside the nasal passage; and applying pressure to the implant while compressing the ligament so as to engage and retain the ligament against the barbs and bias the lower lateral cartilage outwardly to expand the nasal passage (claim 9). The implant of Gonzales is inserted in the upper lateral cartilage and not the lower lateral cartilage as claimed, also, the implant of Gonzales does not require a tunneling device to be inserted into the pilot hole to provide a portal or sheath for insertion of the implant and lastly, the implant of Gonzales does not engage with a ligament extending alongside the nasal passage so that the surgeon applies pressure to the implant while compressing the ligament so as to engage and 
The limitations as stated above in claim 9 has divergent structures as such they would not be obvious to modify. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771